Judgment against New York Central and Hudson River Railroad Company and order denying motion for neW trial affirmed, with costs. Judgment of nonsuit affirmed, with costs to the respondent New York, Ontario and Western Railway Company against the appellant New York Central and Hudson River Railroad Company. All concurred, except Williams, J., who dissented from the affirmance of the judgment and order -against the New York Central' and Hudson River Railroad Company on the ground of contributory negligenc'e.